DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/21/2022 has been entered.

Applicant’s Response
	In Applicant’s Response dated 03/03/2022, Applicant amended Claims 1, 5, 12, 18 and 21; and argued against all objections and rejections previously set forth in the Office action dated 01/04/2022.
	In light of Applicant’s remarks, the examiner maintains the previously set forth double patenting rejection over of U.S. Patent No. 9,747,258 and U.S. Patent 10,691,873.
In light of Applicant’s amendments and remarks, the previously set forth rejection under 35 U.S.C. 102(a)(1) is withdrawn.

Status of the Claims
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting, Claims 1 – 22 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding Claims 1 – 22, Claims 1 – 32 of U.S. Patent 9,747,258 recites a website building system and a method. The system and method comprising steps for providing the user with a website layout. Said system and method of 9,747,258 being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the U.S. Patent 9,747,258.
It would have been obvious to one of ordinary skill in the art before effective filing date to implement the system and method of the instant application by using the system and method as disclosed in the U.S. Patent No. 9,747,258 because it was a well-known and desired way to implement such steps.
Regarding Claims 1 – 22, Claims 1 – 34 of U.S. Patent 10,691,873 recites a website building system implementable on a computing device and a method. The website building system and method comprising steps for providing the user with a website layout. Said website building system and method of 10,691,873 being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the U.S. Patent 10,691,873.
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the system and method of the instant application by using the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter, Li) (US 2013/0275892) in view of Donneau-Golencer et al. (US 9,195,640) (hereinafter, Donneau).

Regarding Claim 1, Li teaches a website building system (WBS) (See Li’s par 0027 – 0029) comprising: 
a processor(Li in par 0035 - 0036 and Fig(s). 1 - 2, further teaches that a computer 200 includes at least one processor 202 coupled to a chipset 204. The chipset 204 includes a memory controller hub 220. The memory 206 holds instructions and data used by the processor 202); 
a layout database to store at least one layout and an associated layout signature, said layout comprising components, wherein said layout signature represents a hierarchical composition of the semantic types of the components of said at least one layout (Li in par 0031 – 0032, 0047, 0058, Fig. 1 and Fig. 4, teaches that the UI design application 115 submits the UI query to the server 120 and receives a collection of design examples from a corpus of UI designs, each of the received design examples from a corpus including UI components similar to the existing UI components. The server 120 creates a design example corpus by retrieving contents such as web pages hosted on the web server 130 and indexes the contents in an index against UI components included therein. The server 120 analyzes 415 the design examples in the corpus to identify UI components included therein and determine the attributes of the identified UI components. The server 120 then indexes 420 the design examples against their UI components in an index); 
a unit implemented on said processor to determine a component set signature for an incoming user supplied component set having an existing layout (Li in par 0031, teaches that in order to provide auto-complete suggestions for UI design, the UI design application 115 generates a UI query that includes attributes of the existing UI components in the partially completed UI design. Li in par 0058 and Fig. 4, further teaches that the UI design application 115 generates a UI query with attributes of the existing UI components, and transmits the UI query to the server 120), to compare said component set signature with at least one associated layout signature of at least one layout from said layout database (Li in par 0032, 0060, Fig. 1 and Fig. 4, further teaches that the server receives UI queries from the client regarding UI designs and searches in the index for design examples containing UI components similar to the existing UI components specified in the UI queries. The server scores each design example in the search results by calculating a minimum transformation cost for transforming the existing set of UI components specified in the UI query into a corresponding set of UI components in the design example) to find a match and to create a set of diverse alternative candidate layouts [accordingly, to determine a quality score of a candidate layout as a function of at least one of: page statistical metrics, page visual attributes, content and a layout quality rater learning system and to remove layouts from said set of candidate layouts according to their score], said unit to further replace said incoming user supplied component set with one of a remaining user selected diverse alternative candidate layout (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI ; and to adapt said user supplied component set to said user selected diverse alternative candidate layout (Li in par 0032, 0060, Fig. 1 and Fig. 4, further teaches that the server receives UI queries from the client regarding UI designs and searches in the index for design examples containing UI components similar to the existing UI components specified in the UI queries. The server scores each design example in the search results by calculating a minimum transformation cost for transforming the existing set of UI components specified in the UI query into a corresponding set of UI components in the design example. Li in par 0044 and 0064 and Fig. 4, further teaches that the UI design application receives a user acceptance for a currently displayed design for the selected region, and adds the design into the partially complete UI design).
wherein said user supplied component set represents at least one of: an entire page and a subset of components of a page of a website built by said WBS (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120); and 
wherein said component set signature represents a hierarchical composition of the semantic types of the components of said incoming component set (Li in par 0031 – 0032, 0047, 0058, Fig. 1 and Fig. 4, teaches that the UI design application 115 submits the UI query to the server 120 and receives a collection of design examples from a corpus of UI designs, each of the received design examples from a corpus including UI components similar to the existing UI components. The server 120 creates a design example corpus by retrieving contents such as web pages hosted on the web server 130 and indexes the contents in an index against UI components included therein. The server 120 analyzes 415 the design examples in the corpus to identify UI components included therein and determine the attributes of the identified UI components. The server 120 then indexes 420 the design examples against their UI components in an index).
However, Li does not specifically disclose that the suggested layouts are based on a score associated with the layouts, thus Li does not specifically disclose accordingly, to determine a quality score of a candidate layout as a function of at least one of: page statistical metrics, page visual attributes, content and a layout quality rater learning system and to remove layouts from said set of candidate layouts according to their score.
Donneau teaches a system for finding content having a desired similarity to an input or source content includes using a similarity model including information and associations derived from content processed by one or more content analyzers to find and/or arrange content having a desired type and/or degree of similarity to the input or source content (See Donneau’s Abstract).
Donneau in Col. 6 lines 47 – 65 and Fig. 1, further teaches that the content retrieval system 100 includes a content and user interaction analyzer 112, which processes electronic content and electronic interactions of a user with or relating to electronic content. The content and user interaction analyzer 112 extracts or derives information and associations from the processed content and interactions, and maintains a similarity model 120 based on the extracted or derived information and associations. A similarity model 120 can be used (e.g., by a user at a computing device or by an automated process) to find content having a desired type and/or degree of similarity to an input or source content 122. Alternatively or in addition, the similarity model 120 may be used to arrange found content based on a desired type and/or degree of similarity to an input or source content 122. The desired type and/or degree of similarity can be based on the input or source content 122, information obtained from the similarity model 120, and/or user input.
Donneau in Col. 11 line 54 – Col. 12 line 25, further teaches that the similar content finder 114 may automatically proceed to generate a computer-executable query to search for electronic content having a similar layout to the input or source content 
Donnaeu in Col. 15 lines 2 – 29, further teaches that some examples of metrics include: textual similarity metric; a content similarity metric; an overall similarity metric; a specific visual similarity metric; a content type similarity metric and content sentiment similarity metric.   
Donnaeu in Col. 22 line 55 – Col. 23 line 23 and Fig. 5, further teaches that the method 500 is triggered by the finding, by the similar content finder 114, of content having a desired type and/or degree of similarity to the input or source content 122. At block 510, for each cluster that found content has in common with the input or source content 122, the piece(s) of found content in the cluster are scored based on its proximity to the input or source content 122. A score is calculated for each of the similarity metrics that were applied to the content. A proximity scoring is done using a weighted sum; that is, the proximity scores for all of the relevant similarity metrics are weighted according to the weights associated with the similarity metrics, respectively, and then the weighted scores are added together to yield a total proximity score for the piece of content as it relates to the input or source content 122. The proximity score may be computed as a measure of perceived strength of association (e.g., the confidence level or strength of belief that the found content is similar to the input or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Donnaeu with the teachings as in Lin in order to use a similar content finder as disclosed in Donnaeu. The motivation for doing so would have been to provide the user of Lin with a set of diverse candidate layouts that include only the higher ranked content, thus providing a content retrieval system that can continuously learn new information that may related to the desired type and/or degree of similarity with respect to a given input or source content (See Col. 10 lines 64 – 67).

Regarding Claim 2, Li in view of Donneau teaches the limitations contained in parent Claim 1. Li further teaches:
further comprising: 
a page analyzer to at least analyze said user supplied component set and at least to generate said component set signature (Li in par 0031, teaches that in order to provide auto-complete suggestions for UI design, the UI design application 115 generates a UI query that includes attributes of the existing UI components in the partially completed UI design. Li in par 0058 and Fig. 4, further teaches that the UI design application 115 generates a UI query with attributes of the existing UI components, and transmits the UI query to the server 120);
a signature comparer to perform a comparison of said component set signature with at least one associated layout signature of at least one layout from said layout database(Li in par 0032, 0060, Fig. 1 and Fig. 4, further teaches that the server receives UI queries from the client regarding UI designs and searches in the index for design examples containing UI components similar to the existing UI components specified in the UI queries. The server scores each design example in the search results by calculating a minimum transformation cost for transforming the existing set of UI components specified in the UI query into a corresponding set of UI components in the design example);
a layout searcher and generator to at least acquire from at least said layout database a set of candidate layouts according to the results of said signature comparer, said candidate layouts having diverse layouts from each other and said existing layout (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially ;
wherein said layout searcher and generator comprises at least one of: 
a visual page comparer to determine the level of similarity between a first candidate layout, said existing layout and from a second candidate layout; and a diversifier to determine an extent of diversity between said first candidate layout, said existing layout and from said second candidate layout according to the output of said visual page comparer (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120. The auto-completion module 320 analyzes the design examples and groups examples that are substantially .

Regarding Claim 3, Li in view of Donneau teaches the limitations contained in parent Claim 2. Li further teaches:
also comprising a page spider to retrieve at least one of: new and updated website pages, templates and manually created layouts from an associated application repository and pages from external sources (Li in par 0060 - 0061, further teaches that the server receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query. The server 120 groups the design examples and transmits the grouped design examples to the UI design application 115. The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along tithe existing UI components to complete the UI design);
wherein said page analyzer operates on component sets of said spider retrieved new and updated website pages, templates and manually created layouts from an associated application repository and pages from external sources instead of operating on said user supplied component set (Li in par 0031, further teaches that the UI design application ranks the suggestions based on how many examples on the corpus exhibit similar UI design features. Li in par 0062, further teaches that the design examples are ranked and the designer is presented with a .

Regarding Claim 4, Li in view of Donneau teaches the limitations contained in parent Claim 2. Li further teaches:
wherein said page analyzer comprises: 
a semantic link handler to identify semantic links which connect at least two components in at least one of: at least one website page, a manually created layout and said user supplied component set and to build a relevant data structure (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120. The auto-completion module 320 analyzes the design examples and groups examples that are substantially similar, e.g., those that have the same UI components arranged in approximately the same layout. Li in par 0043, further teaches that the retrieved design examples are grouped according to their design similarities in terms of attributes such as layout, color, and font in these regions);
a layout splitter to divide at least one of: said at least one website page and said user supplied component set into segments according to at least one of: geometrical considerations, said semantic links and dynamic layout anchors (Li in par 0032, teaches that the server scores each design example in the search results by ; and 
a signature extractor to extract at least one of: a full component set signature and a partial component set signature from said user supplied component set (Li in par 0032, 0060, Fig. 1 and Fig. 4, further teaches that the server receives UI queries from the client regarding UI designs and searches in the index for design examples containing UI components similar to the existing UI components specified in the UI queries. The server scores each design example in the search results by calculating a minimum transformation cost for transforming the existing set of UI components specified in the UI query into a corresponding set of UI components in the design example) and wherein said signature extractor performs at least one of: semantic type mapping of said components, dividing sematic types according to visual properties of said components and generating signature elements according to multiple component semantic types (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120. The auto-completion module 320 analyzes the design examples and groups examples that are substantially ; and 
at least one of: a page type identifier to determine the page type of at least one of: said at least one website page, a manually created layout and said user supplied component set; a component splitter to split at least one component of at least one of: said page and said user supplied component set according to the content of said at least one component; a component filter to filter to filter out unsuitable components for said signature extractor; a component merger to unite at least two components for layout processing and signature extraction by said signature extractor; and a container handler to reduce the amount of different component set signatures for said user supplied component set by performing at least one of: using hierarchical signatures, container flattening, container flattening and reconstruction, single component container replacement; dominant type selection and recursive implementation (Li in par 0032, teaches that the server scores each design example in the search results by calculating a minimum ; and 
wherein said page analyzer generates at least one of a single full page layout, multiple partial page layouts, multiple segmented layouts and an associated layout package after processing by at least one of: said layout splitter, said signature extractor, said page type identifier, said semantic link handler; said component splitter; said component filter; said component merger and said container handler (Li in par 0044 and 0064 and Fig. 4, further teaches that the UI design application receives a user acceptance for a currently displayed design for the selected region, and adds the design into the partially complete UI design). 

Regarding Claim 5, Li in view of Donneau teaches the limitations contained in parent Claim 3. Li further teaches:
also comprising
a ranker to order at least one of: said layouts generated by said page analyzer and said candidate layouts according to at least one of: component size matching, semantic similarity to said component set signature of said user supplied component set and component size matching (Li in par 0031, further teaches that the UI design application ranks the suggestions based on how many examples on the corpus exhibit similar UI design features. Li in par 0062, further teaches that the design examples are ranked and the designer is presented with a single scroll bar for navigating among them. The designer can use the scroll bar to navigate between options, which are arranged in rank order. Thus, the most popular design in the corpus are presented to the designer first). 
Furthermore, Donneau in Col. 11 line 54 – Col. 12 line 25, further teaches that the similar content finder 114 may automatically proceed to generate a computer-executable query to search for electronic content having a similar layout to the input or source content 122; or to search for electronic content having similar words, similar layout, and similar graphics, as the case may be. The user is prompted for a possible clarification or modification 124 and the user selects “layout.” The similar content finder 114 then executes a computer-executable query formulated to weight “layout” higher than other similarity metrics. A found content analyzer 116 may automatically proceed to arrange and output the found content (e.g., as a list of search results). 


Regarding Claim 6, Li in view of Donneau teaches the limitations contained in parent Claim 2. Li further teaches:
wherein said layout searcher and generator comprises: a server based layout handler to perform at least one of: retrieving said candidate layouts from said layout database, completing partial candidate layouts and combining of at least two of segmented candidate layouts (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120);
an automatically generated layout handler to perform at least one of: creating automatically generated layouts according to the components in said user supplied component set and completing said partial candidate layouts retrieved by said server based layout handler (Li in par 0043, further teaches that the retrieved design examples are grouped according to their design similarities in terms of attributes such as layout, color, and font in these regions. Li in par 0060 - 0061, further teaches that the server receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query. The server 120 groups the design examples and transmits the grouped design examples to the UI design application 115. The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along tithe existing UI components to complete the UI design); and 
a matcher to create a match of components between said user supplied component set and said candidate layouts wherein said match is at least one of: exact and partial (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120. The auto-completion module 320 analyzes the design examples and groups examples that are substantially similar, e.g., those that have the same UI components arranged in approximately the same layout).

Regarding Claim 7, Li in view of Donneau teaches the limitations contained in parent Claim 6. Li further teaches:
wherein said automatically generated layout handler comprises: 
an automatically generated layout coordinator to receive at least one of: a base component set of said user supplied component set and a base component set of components missing from an associated said partial candidate layout from said server based layout handler and to create multiple possible algorithmically-generated layouts from said base component set (Li in par 0031, teaches that in order to provide auto-complete suggestions for UI design, the UI design application 115 generates a UI query that includes attributes of the existing UI components in the partially completed UI design. Li in par 0058 and Fig. 4, further teaches that the UI design application 115 generates a UI query with attributes of the existing UI components, and transmits the UI query to the server 120); and 
at least one of: 
a column layout generator to place components from said base component set into one column after the other; a main and side bar layout generator to place components from said base component set in a main column followed by a smaller side-bar; and a rule based generator to place components from said base component set according to pre-defined placement rules (Li in par 0031, further teaches that the UI design application ranks the suggestions based on how many examples on the corpus exhibit similar UI design features. Li in par 0062, further teaches that the design examples are ranked and the designer is presented with a single scroll bar for navigating among them. The designer can use the scroll bar to navigate between options, which are arranged in rank order. Thus, the most popular design in the corpus are presented to the designer first). 

Regarding Claim 8, Li in view of Donneau teaches the limitations contained in parent Claim 6. Li further teaches:
wherein said server based layout handler comprises: 
a server based layout coordinator to perform at least one of: receiving said user supplied component set and said component set signatures, querying said layout database using said component set signatures, retrieving said set of candidate layouts and coordinating completion of at least one of: said partial candidate layouts and segmented candidate layouts retrieved from said layout database (Li in par 0029, teaches that each UI component has attributes that collectively define the display of the UI component in the UI design it belongs to. ; 
a partial layout handler to send components missing from said partial candidate layouts to said automatically generated layout handler and to use the resulting automatically generated layout to complete said partial candidate layouts (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a set of design examples containing suggested designs for completing the partially completed UI design from the server 120. Li in par 0048, further teaches that the components e.g., regions, text, images and buttons includes attributes); and 
a segment layout handler to combine said segmented candidate layouts into a full layout according to pre-defined rules (Li in par 0044 and 0064 and Fig. 4, further teaches that the UI design application receives a user acceptance for a currently displayed design for the selected region, and adds the design into the partially complete UI design).

Regarding Claim 9, Li in view of Donneau teaches the limitations contained in parent Claim 1. Li further teaches:
wherein said candidate layouts are acquired according to at least one of: 
a full component set signature of said user supplied component set, a partial component set signature of said user supplied component set, at least one segment component set signature of said user supplied component set and an automatically generated layout (Li in par 0060 - 0061, further teaches that the server receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query. The server 120 groups the design examples and transmits the grouped design examples to the UI design application 115. The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along tithe existing UI components to complete the UI design). 

Regarding Claim 10, Li in view of Donneau teaches the limitations contained in parent Claim 4. Li further teaches:
wherein said associated layout package comprises at least one of: the user supplied component set for said page, page type indication, component and container split/merge information, said dynamic layout anchors, said semantic links, component relevance information, page screenshot and said component set signatures (Li in par 0041, Fig. 1 and Fig. 3, further that the auto-completion module 320 generates q UI query including attributes of existing UI components in the partially completed UI design, transmits the UI query to the server 120, and retrieves a . 
 
Regarding Claim 11, Li in view of Donneau teaches the limitations contained in parent Claim 6. Li further teaches:
wherein said user selected diverse alternative candidate layout is according to said match of components (Li in par 0060 - 0061, further teaches that the server receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query. The server 120 groups the design examples and transmits the grouped design examples to the UI design application 115. The UI design application 115 displays 445 the layout of . 

Regarding Claim 12, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 1. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 12, as recited in the above rejection of Claim 1.

Regarding Claim 13, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 2. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 13, as recited in the above rejection of Claim 2.

Regarding Claim 14, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 3. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 14, as recited in the above rejection of Claim 3.

Regarding Claim 15, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 9. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 15, as recited in the above rejection of Claim 9.

Regarding Claim 16, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 4. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 16, as recited in the above rejection of Claim 4.

Regarding Claim 17, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 10. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 17, as recited in the above rejection of Claim 10.

Regarding Claim 18, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 5. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 18, as recited in the above rejection of Claim 5.

Regarding Claim 19, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 6. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 19, as recited in the above rejection of Claim 6.

Regarding Claim 20, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 7. 

Regarding Claim 21, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 8. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 21, as recited in the above rejection of Claim 8.

Regarding Claim 22, this claim merely recites a method for a website building system (WBS), the method comprising instructions as similarly recited in Claim 11. Accordingly, Li in view of Donneau discloses/teaches every limitation of Claim 22, as recited in the above rejection of Claim 11.

Response to Arguments
Applicant’s arguments, see remarks pages 1 – 3, filed 03/21/22, with respect to the rejection(s) of claim(s) 1 – 22 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Li and Donneau.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176